Citation Nr: 0124295	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-17 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.  He also served in the Puerto Rico Army National Guard, 
which included a period of active duty training (ACDUTRA) 
during 1982.

The instant appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for an increased (compensable) rating for bilateral 
hearing loss.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) on January 24, 2001, at which time he testified with 
respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

The veteran contends, in substance, that his service-
connected bilateral hearing loss has worsened; therefore, he 
believes a compensable disability evaluation is warranted.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the VCAA and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  In addition, the Board notes that the pertinent 
regulations governing evaluations for hearing loss were 
amended during the pendency of this appeal, effective June 
10, 1999.  Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,202-10 (1999).  
This remand will also give the RO an opportunity to develop 
this claim pursuant to these regulations.

Because of the change in the law brought about by the VCAA 
and the recent changes in the rating criteria, a remand in 
this case is required.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, it does not appear that the claims folder contains all 
the treatment records pertinent to the claim on appeal.  
During the January 2001 hearing, it was indicated that the 
veteran was scheduled for an examination with a private 
audiologist on February 8, 2001.  In addition, it was 
reported that he had been treated four to five times in the 
last year at VA facilities for his hearing loss.  It is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001). 

Second, the veteran's representative requested that the 
veteran be scheduled for another VA examination.  Since the 
last VA examination in July 1998, the veteran has reported 
that his hearing has worsened and he has reportedly received 
additional treatment since then.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) ("where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination."). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
the recent past for his hearing loss.  
All VA medical records identified by the 
veteran should be obtained pursuant to 
established procedures.  With respect to 
any non-VA health care providers 
identified by the veteran, the RO should 
request his authorization to release any 
indicated private medical records to the 
VA.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
veteran.  The Board is particularly 
interested in obtaining the report of any 
private audiology examination that may 
have been conducted after the personal 
hearing that was held in January 2001.  
In addition, the RO should obtain all 
records pertaining to treatment of the 
veteran at VA medical facilities in the 
Commonwealth of Puerto Rico, specifically 
those pertaining to the four or five 
visits for treatment in 2000 that the 
veteran reported during his personal 
hearing.  All reports received should be 
associated with the claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
audiological evaluation, including an 
audiogram and any other necessary tests, 
in order to ascertain the nature and 
severity of his bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  The 
report of the examination should 
thereafter be associated with the 
veteran's claims folder.

4.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 38 
C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

5.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published in 
August 2001, as noted above.  The RO 
should also ensure that the report of the 
requested examination is in full 
compliance with the above instructions.  
If the report is not in compliance with 
the instructions it should be returned to 
the examiner for correction.

6.   Upon completion of the above, the RO 
must readjudicate the veteran's claim, as 
listed on the title page.  The 
adjudication of the claim should 
specifically include consideration of the 
new regulations governing evaluations for 
hearing loss.  38 C.F.R. §§ 4.85-86 
(2001).  Consideration of referring the 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication, and any 
issue that is found to be inextricably 
intertwined should be properly 
adjudicated.   The RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. §5107(b) (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



